                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

MARK H.                          *
                                 *
         v.                      *                           Civil Case No. CCB-18-1693
                                 *
COMMISSIONER, SOCIAL SECURITY    *
ADMINISTRATION                   *
                                 *
                           *************

                           REPORT AND RECOMMENDATIONS

       Pursuant to Standing Order 2014–01, the above-captioned case has been referred to me to

review the parties’ dispositive motions and to make recommendations pursuant to 28 U.S.C. §

636(b)(1)(B) and Local Rule 301.5(b)(ix).       ECF 5.     I have considered the parties’ cross-

dispositive motions. ECF 13, 18. I find that no hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). This Court must uphold the decision of the Social Security Administration (“SSA”) if it

is supported by substantial evidence and if the SSA employed proper legal standards. 42 U.S.C.

§§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). For the reasons set forth below, I recommend that both motions

be denied, that the SSA’s decision be reversed in part, and that the case be remanded to the SSA

for further analysis pursuant to sentence four of 42 U.S.C. § 405(g).

       Plaintiff filed his claims for benefits on April 29, 2014, alleging an onset date of

September 18, 2013. Tr. 379-87. His claims were denied initially and on reconsideration. Tr.

298-302, 309-12. A hearing was held on February 10, 2017, before an Administrative Law

Judge (“ALJ”). Tr. 211-51. Following the hearing, the ALJ determined that Plaintiff was not

disabled within the meaning of the Social Security Act during the relevant time frame. Tr. 186-

205. The Appeals Council declined review, Tr. 1-7, so the ALJ’s decision constitutes the final,

reviewable decision of the SSA.
         The ALJ found that, during the relevant time frame, Plaintiff suffered from the severe

impairments of “sleep apnea, obesity, asthma, diabetes mellitus, cognitive impairment, anxiety,

and affective disorder.” Tr. 189. Despite these impairments, the ALJ determined that Plaintiff

retained the residual functional capacity (“RFC”) to:

         perform medium work as defined in 20 CFR 404.1567(c) and 416.967(c), except
         he can frequently climb ramps and stairs, but he can never climb ladders or
         scaffolds; he can frequently balance, stoop, kneel, crouch, and crawl. The
         claimant can never work at unprotected heights or around moving, mechanical
         parts. He can perform simple, routine tasks, but not at a production pace, and he
         can make simple work-related decisions and tolerate occasional changes in the
         workplace setting. The claimant can tolerate no more than a moderately loud
         work environment, and he can tolerate occasional exposure to odors, fumes,
         gases, and poor ventilation. Finally, the claimant can tolerate occasional
         interaction with supervisors, coworkers, and the general public.

Tr. 192. After considering the testimony of a vocational expert, the ALJ determined that

Plaintiff could not perform his past relevant work, but could perform other jobs existing in

significant numbers in the national economy. Tr. 202-05. Therefore, the ALJ concluded that

Plaintiff was not disabled during the relevant time frame. Tr. 205.

         Plaintiff raises four primary arguments on appeal: (1) that the ALJ erred when assessing

Plaintiff’s limitations in the “paragraph B” criteria, ECF 13 at 7-13; (2) that the ALJ did not

support the RFC assessment with substantial evidence, id. at 13-15; (3) that the ALJ erred when

assessing the medical opinion evidence, id. at 15-21; and (4) that in the RFC analysis the ALJ

failed to account for Plaintiff’s moderate limitations in concentration persistence or pace, id. at

22-23.    I agree with Plaintiff’s final argument, and I therefore recommend remand under

sentence four. In so recommending, I express no opinion as to whether the ALJ’s ultimate

conclusion that Plaintiff is not entitled to benefits is correct.

         Beginning with the successful argument, Plaintiff frames his argument as a failure by the

ALJ to comply with the Fourth Circuit’s decision in Mascio v. Colvin, 780 F.3d 632 (4th Cir.

                                                    2
2015). In Mascio, the Fourth Circuit determined that remand was appropriate for three distinct

reasons, including, as pertinent to this case, the inadequacy of the ALJ’s evaluation of “moderate

difficulties” in concentration, persistence, or pace. 780 F.3d at 637-38. The Fourth Circuit

remanded Mascio because the hypothetical the ALJ posed to the VE—and the corresponding

RFC assessment—did not include any mental limitations other than unskilled work, despite the

fact that, at step three of the five-step sequential evaluation, the ALJ determined that the claimant

had moderate difficulties in maintaining concentration, persistence, or pace. 780 F.3d at 637-38.

The Fourth Circuit specifically held that it “agree[s] with other circuits that an ALJ does not

account for a claimant’s limitations in concentration, persistence, and pace by restricting the

hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting Winschel v.

Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks omitted).

In so holding, the Fourth Circuit emphasized the distinction between the ability to perform

simple tasks and the ability to stay on task, stating that “[o]nly the latter limitation would account

for a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth

Circuit noted that the ALJ’s error might have been cured by an explanation as to why the

claimant’s moderate difficulties in concentration, persistence, or pace did not translate into a

limitation in the claimant’s RFC, it held that absent such an explanation, remand was necessary.

Id.

       In two recent cases, Thomas v. Berryhill, and Perry v. Berryhill, the Fourth Circuit has

remanded cases in which the ALJ used phrases in the RFC similar to work “not at a production

pace,” without providing further explanation or definition of that phrase. Thomas v. Berryhill,

916 F.3d 307, 312-13 (4th Cir. 2019) (holding that ALJ’s failure to define “production rate or

demand pace” frustrated appellate review); Perry v. Berryhill, No. 18-1076, ___ F. App’x ___,



                                                  3
2019 U.S. App. LEXIS 6969 (4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure

to define “non-production oriented work setting”). In Thomas, the Fourth Circuit declined to

reach a Mascio argument, reasoning that without further explanation, the court was unable to

determine if the RFC “properly accounts for Thomas’s moderate limitations in concentration,

persistence, and pace.” Thomas, 916 F.3d at 312 n.5. Similarly, in Perry, the Fourth Circuit

explained that if the claimant’s limitations in concentration, persistence, and pace were

“addressed at all . . . it must be through the ALJ’s reference to a ‘non-production oriented work

setting.’ But, again we do not know what the ALJ intended when she used that phrase. As a

result, it is difficult, if not impossible, to evaluate whether restricting Perry to a ‘non-production

oriented work setting’ properly accounted for Perry’s well-documented limitations in

concentration, persistence, and pace.” Perry, 2019 U.S. App. LEXIS 6969, at *8-9 (citing

Thomas, 916 F.3d at 312; Varga v. Colvin, 794 F.3d 809, 815 (7th Cir. 2015)).

       Here, the ALJ found that Plaintiff had moderate limitations in concentration, persistence,

or pace. Tr. 191. The SSA argues that the RFC limitation to work “not at a production pace,”

Tr. 192, properly accounts for Plaintiff’s limitations. ECF 18-1 at 13-14. That phrase is directly

analogous to the phrases deemed problematic in Thomas and Perry. Consistent with the recent

Fourth Circuit rulings, this court is unable to evaluate whether the limitation to work “not at a

production pace” properly accounted for Plaintiff’s moderate limitations in concentration,

persistence, or pace. The proper course, then, is to remand to the ALJ for further explanation.

See Thomas, 916 F.3d at 312 n.5 (“On remand, the ALJ will need to establish for how long, and

under what conditions, Thomas is able ‘to focus [her] attention on work activities and stay on

task at a sustained rate.’ 20 C.F.R. § Pt. 404, Subpt. P, App. 1 § 12.00(E)(3). Only then will we

or any court be able to meaningfully review the ALJ’s RFC finding.”)



                                                  4
       The SSA argues that the RFC limitation to “a moderately loud work environment,” Tr.

192, also accounted for Plaintiff’s limitations in concentration, persistence, or pace. ECF 18-1 at

14. However, that RFC provision appears designed to address Plaintiff’s hearing loss. See Tr.

189 (ALJ finding Plaintiff’s bilateral hearing loss was a medically determinable impairment).

Certainly, the ALJ does not suggest in the decision that the limitation to a “moderately loud work

environment” was meant to address Plaintiff’s limitations in concentration, persistence, or pace.

       Because I recommend remand on other grounds, I decline to reach the merits of

Plaintiff’s remaining arguments. If the case is remanded, the ALJ can consider whether the

evidence supports greater limitations in the paragraph B criteria, changes to the RFC analysis, or

revisions to the weighing of the medical opinions.

CONCLUSION

       For the reasons set forth above, I respectfully recommend that:

       1. the Court DENY Plaintiff’s Motion for Summary Judgment, ECF 13;

       2. the Court DENY Defendant’s Motion for Summary Judgment, ECF 18;

       3. the Court REVERSE IN PART due to inadequate analysis the SSA’s judgment

           pursuant to sentence four of 42 U.S.C. § 405(g);

       4. the Court REMAND this case to the SSA for further proceedings in accordance with

           this opinion; and

       5. the Court close this case.

       Any objections to this Report and Recommendations must be served and filed within

fourteen (14) days, pursuant to Federal Rule of Civil Procedure 72(b) and Local Rule 301.5(b).




                                                5
NOTICE TO PARTIES

       Failure to file written objections to the proposed findings, conclusions and

recommendations of the Magistrate Judge contained in the foregoing report within fourteen (14)

days after being served with a copy of this report may result in the waiver of any right to a de

novo review of the determinations contained in the report and such failure shall bar you from

challenging on appeal the findings and conclusions accepted and adopted by the District Judge,

except upon grounds of plain error.



Dated: May 30, 2019                                                /s/
                                                           Stephanie A. Gallagher
                                                           United States Magistrate Judge




                                               6
